Citation Nr: 9920887	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-31 617	)	DATE
	)
	)
                                    
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.M.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1318 and denied entitlement to service connection for the 
cause of the veteran's death.  Subsequently, an appeal was 
perfected as to the denial of entitlement to service 
connection for the cause of the veteran's death.

In March 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  At the time of his death, the veteran was service-
connected for traumatic myelopathy, with loss of both lower 
extremities and loss of bowel and bladder control, rated as 
100 percent disabling with special monthly compensation.  

3.  The preponderance of the evidence reflects that the 
veteran's cause of death was metastatic transition cell 
carcinoma of bladder, which was not related to service or 
causally related to his service-connected disability.

4.  The veteran died on November [redacted], 1995, as a result 
of transitional cell carcinoma of bladder with metastases.  
There is no competent evidence of record demonstrating that 
the veteran's service-connected disability caused or 
contributed materially to his death.


CONCLUSION OF LAW

The veteran's cause of death was not the result of an injury 
or disease incurred in, or aggravated by, active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained a 
noncombat-related gunshot wound with spinal cord injury in 
July 1958.  In March 1959 VA granted entitlement to service 
connection for chronic traumatic myelopathy with loss of use 
of the lower extremities and loss of bowel and bladder 
control.  A 100 percent disability rating was assigned.

VA hospital records show the veteran received a diagnosis of 
transitional cell bladder cancer in July 1995.  A November 
1995 discharge summary noted the veteran had terminal 
metastatic transitional cell carcinoma existing from the 
bladder with little or no response to chemotherapy.  It was 
noted the veteran had gone home on a pass on November 3, 
1995, and that subsequently he called and requested to be 
discharged from the hospital.  

A death certificate indicates the veteran died on November 
[redacted], 1995, with an immediate cause of death as transitional 
cell carcinoma of bladder with metastases.  No underlying 
causes of death were reported.

A February 1996 State of New Mexico, Office of the Medical 
Investigator, report concluded the cause of the veteran's 
death was transitional cell carcinoma of bladder with 
metastases.  Pathologic diagnoses included transitional cell 
carcinoma of bladder, invasive, with metastases, status post 
paraplegia secondary to a gunshot wound, and moderate 
atherosclerotic cardiovascular disease.

In a September 1996 notice of disagreement it was asserted, 
in essence, that the veteran's bladder cancer developed as a 
result of bladder care due to his service-connected spinal 
cord injury, including urinary tract infections and frequent 
catheters.  It was also contended that the veteran's ability 
to survive cancer was seriously compromised by coronary heart 
disease which was an increased risk for persons with spinal 
cord injuries.  

A June 1997 VA oncology expert opinion noted while medical 
research had found squamous cell carcinoma was significantly 
more common in paraplegic individuals who had bladder 
catherization, that the veteran's bladder carcinoma was not 
of the squamous cell type.  It was noted that medical 
research also found there was no evidence that transitional 
cell carcinoma of the bladder has a causal connection to 
paraplegia, bladder catherization, or repeated infection.  
The VA expert stated that as the veteran's cause of death was 
transitional cell carcinoma of bladder and that as there was 
no evidence linking that type of bladder cancer with bladder 
catherization or paraplegia it was not possible to relate the 
veteran's service-connected spinal cord injury to his mode of 
death.  It was also noted that while the autopsy report 
revealed coronary artery disease, there was no evidence of 
myocardial infarction and the report did not indicate cardiac 
disease was a mechanism of death.

At her personal hearing the appellant testified that a VA 
hospital chief physician, Dr. F., had stated bladder 
infections and repeated catheterizations could be a cause of 
bladder cancer.  Transcript, p. 4 (March 1999).  She reported 
that another VA physician, Dr. J., had made similar 
statements at another meeting.  Tr., p. 4.  The veteran's 
son, R.A.M., testified that Dr. J., who he believed was the 
chief urologist, stated the developments represented a 
textbook case.  Tr., p. 6.  

The appellant submitted copies of selected pages of the 
publication Aging with a Disability (undated) by R.B.T, a 
consulting psychologist, which noted a review of medical 
literature included a hypothesis that persons with spinal 
cord injuries develop bladder, prostrate, and large-bowel 
cancers more frequently than the non-paralyzed population.  
The publication noted medical research ranked statistical 
causes of death for persons with spinal cord injuries, which 
included disorders of the genitourinary tract and neoplasm.  
It was also noted that a 1983 updated study by "Geisler et 
al" had interpreted data to indicate that the population of 
persons with spinal cord injuries was not at increased risk 
for the development of cancer.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based upon medical treatise evidence, she 
has presented a claim which is plausible.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although the appellant testified that VA physicians had 
stated that bladder cancer could be caused by bladder 
infections and frequent catheterizations, she did not 
identify any documentary evidence not associated with the 
record.  VA hospital records are included in the claims file.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b) (1998).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a witness must be competent in order 
for statements or testimony to be probative of the facts 
under consideration.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, medical treatise evidence provides plausible 
argument that persons with spinal cord injuries may develop 
bladder cancers more frequently than the non-paralyzed 
population.  The Board notes, however, that the treatise 
reporting this represented merely a hypothesis proposed in a 
study based upon clinical observations and that the author of 
that publication was identified as a psychologist.  In 
addition, the submitted treatise noted a separate study had 
indicated that the population of persons with spinal cord 
injuries were not at increased risk for the development of 
cancer.  

The Board also notes that the June 1997 oncologist's opinion 
acknowledged research revealed squamous cell carcinoma was 
significantly more common in paraplegic individuals who have 
bladder catherization, but stated that the veteran did not 
have this specific type of carcinoma.  As the medical 
treatise evidence submitted reveals no relationship between 
transitional cell carcinoma and persons with spinal cord 
injuries, the Board finds the June 1997 oncologist's opinion 
demonstrating no definite nexus between the veteran's cause 
of death and his service-connected disability is persuasive.  

As to the appellant's contention that coronary artery disease 
secondary to his service-connected disability may have been a 
factor in the veteran's death, the Board finds no competent 
medical evidence has been submitted in support of this claim.  
The Board also notes that VA medical opinion found the 
evidence did not indicate cardiac disease was a part of the 
mechanism of the veteran's death.  Furthermore, none of the 
clinical evidence of record suggests that the debilitating 
effects of the veteran's service-connected disability 
rendered him materially less capable to resist the effects of 
the fatal cancer.  Therefore, the Board finds service 
connection for the cause of the veteran's death as a result 
of coronary artery disease is not warranted.

Although the appellant sincerely believes the veteran's death 
was a result of a service-connected disability, the 
persuasive medical evidence of record does not support her 
claim.  The appellant's own opinions, as well as the opinions 
of the veteran's son and the service representative, are lay 
opinions.  While lay persons are competent to testify as to 
symptoms the veteran experienced, they are not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  See Espiritu, 2 Vet. App. at 494.  

Based upon the record, the Board finds there is no competent 
medical evidence specifically linking the veteran's cause of 
death to a service-connected disability or to an injury or 
disease related to active service for which service 
connection may be granted.  Although medical treatise 
evidence suggests a plausible relationship between bladder 
cancer and spinal cord injuries, the weight of the evidence 
of record demonstrates that the veteran's transitional cell 
carcinoma was not the result of a service-connected 
disability.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

